The controlling question on this appeal is whether the Act of April 22, 1856, P. L. 532, § 6, prevents the giving to plaintiff of the equitable relief which he seeks. His bill was not brought within the time specified in that Act, but the majority opinion holds that he was in possession of the property which is the subject of the controversy and thereby the operation of the statute was tolled. It is true, of course, that, ordinarily, the statute does not run during the period in which a claimant is in possession, but I cannot agree that in the present case the nature of plaintiff's possession was such as to have that effect. The title to the property was in defendant and she, in 1942, leased it, in writing, to plaintiff's father and brother; plaintiff, as a member of the family, resided with them in the premises. The rent each month, after deduction by the mortgagee of the interest due on the mortgage, was remitted to defendant. The father having died, and the brother having removed from the premises, plaintiff continued to reside there, and — which to my mind is the controlling fact — he himself from then on paid the rent forthe property to the defendant. Since such continuous payments on his part constituted an *Page 587 
unequivocal recognition of defendant's exclusive title and were in derogation of his present claim, I cannot understand how such a possession can now be accepted by this Court as the kind of possession which, amounting to the adverse assertion of an equitable right, operates to toll the applicable Statute of Limitations.
I would reverse the decree of the Court of Common Pleas of Allegheny County.